                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

DORIS J. WOODSON,                                     )
                                                      )
                Plaintiff,                            )
                                                      )
 v.                                                   )      Civil Action No.: 5:19-cv-00012
                                                      )
NATIONWIDE MUTUAL FIRE INSURANCE                      )      By: Elizabeth K. Dillon
COMPANY,                                              )          United States District Judge
                                                      )
        Defendant.                                    )
                                                      )


                                 MEMORANDUM OPINION

       Doris Woodson brought this action seeking insurance coverage for a fire that destroyed

her garage. The parties mediated the case before United States Magistrate Judge Joel Hoppe and

agreed in principle to a settlement of $35,000. Following the settlement conference, Ms.

Woodson refused to sign the settlement documents and her attorney withdrew, leaving Woodson

to proceed pro se. Nationwide Mutual Fire Insurance Company filed a motion to enforce the

settlement agreement. The court referred the motion to Judge Hoppe, who recommends that

Nationwide’s motion to enforce the settlement be granted. (Report and Recommendation

(R&R), Dkt. No. 50.) Woodson and Nationwide filed objections to Judge Hoppe’s R&R. (Dkt.

Nos. 54, 58.)

       After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

recommendation. Accordingly, the court will adopt the R&R and grant the motion to enforce the

settlement.
                                        I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 2–3.)

                                         II. DISCUSSION

A. Standard of Review

       Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required

to “determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.” The de novo requirement means that a district court judge must give “fresh

consideration” to the objected-to portions of the magistrate judge’s report and recommendation.

See Wilmer v. Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667,

675 (1980). “The district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or recommit the matter to the magistrate judge with instructions.” Fed.

R. Civ. P. 72(b)(3). Objections made to the report must be made with “sufficient specificity so

as reasonably to alert the district court of the true ground of the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). General or conclusory objections are the equivalent

of a waiver. Id.

B. Woodson’s Objection

       In her objection, Woodson argues that the settlement agreement should not be enforced

because Nationwide is in contempt of an order in a separate state court case. Woodson is

referring to a case that went to trial on the coverage issue, wherein the jury found that “the

structure in question was not being used for business purposes, and that the Plaintiff did not

make a material misrepresentation to the Defendant during the course of its investigation of the

fire which occurred on 14 July, 2014.” (Dkt. No. 58-1.) That verdict, however, did not establish



                                                  2
the amount of Nationwide’s liability pursuant to the insurance policy. This lawsuit was filed to

resolve that issue.

       Woodson also argues that the settlement agreement is unfair because “Nationwide made

[knowing] false and misleading statements to the court.” (Dkt. No. 58 at 3.) Woodson does not

identify any misleading statements or explain why they would impact the enforceability of the

settlement agreement. See R&R 5 (“Because the Memorandum of Understanding contains all of

the essential terms of the agreement, the parties signed it at the conclusion of the settlement

conference, and Woodson does not dispute the terms of the agreement, I find that a binding

agreement was reached, . . .”).

       Finally, Woodson argues that consenting to the settlement would violate her First

Amendment right to freely exercise her religion because she was “waiting on the Lord to tell me

what to do.” (Dkt. No. 58 at 3.) Woodson does not explain how enforcing a private settlement

agreement would substantially burden her right to freely exercise her religion. See Lovelace v.

Lee, 472 F.3d 174, 187 (4th Cir. 2006) (Explaining that a “substantial burden” is one that “puts

substantial pressure on an adherent to modify his behavior and violate his beliefs,” or “one that

forces a person to choose between following the precepts of her religion and forfeiting benefits,

on the one hand, and abandoning one of the precepts of her religion on the other hand”) (citing

Thomas v. Review Bd. of Ind Emp’t Sec. Div., 450 U.S. 707, 718 (1981) and Sherbert v. Verner,

374 U.S. 398, 404 (1963)). Moreover, the First Amendment generally does not apply to disputes

between private contracting parties. To that end, this court’s role in enforcing the agreement

would not satisfy the requirement of state action, which is required to implicate constitutional

guarantees in this context. See Jones v. Poindexter, 903 F.2d 1006, 1011 (4th Cir. 1990) (“[U]se

of state process to attempt to enforce the judgment against Jones was not action under color of



                                                 3
law.”) (citing Lugar v. Edmundson Oil Co., 457 U.S. 922, 939 n.21 (1982)); Dacey v. Steiner,

No. 08-cv-12-PB, 2008 WL 4681628, at *3 (D.N.H. Oct. 20, 2008) (“[A] private litigant’s use of

the state courts to enforce an allegedly unconstitutional settlement agreement did not constitute

state action that could support a civil rights claim.”).

        Ultimately, it is apparent that Woodson now regrets signing the Memorandum of

Understanding at the settlement conference, but as Judge Hoppe observed, this does not

constitute grounds for her to undo the binding agreement. (R&R 5.) The settlement agreement

should be enforced.

C. Nationwide’s Objection

        Nationwide takes no issue with Judge Hoppe’s R&R. However, Nationwide argues that

its motion to enforce the settlement agreement should be dismissed as moot, and this action

dismissed with prejudice, because Woodson has not complied with the litigation deadlines in this

case since her attorney withdrew and she has been proceeding pro se. This would be an overly

harsh remedy, and Nationwide does not cite any case law or federal rule which would support

such a result. For as much as Woodson objects to the settlement agreement, the court doubts that

she wishes to come away empty handed. Nationwide, like Woodson, is bound by the settlement

agreement it sought to enforce, and Woodson’s subsequent lapses as a pro se litigant are not

grounds to vacate that agreement.




                                                   4
                                      III. CONCLUSION

       After a review of the record, the court finds that the settlement agreement should be

enforced. The court will issue an appropriate order.

       Entered: December 27, 2019.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                5
